Citation Nr: 1230691	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960. Service in the United States Army Reserve is also indicated by the Veteran's service medical treatment file.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012, and a transcript of the hearing is of record.  

In August 2012, the Veteran through his representative submitted additional evidence directly to the Board accompanied by a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The medical evidence is not sufficiently developed to adjudicate this claim. 

The record indicates that the Veteran is diagnosed with bilateral hearing loss and tinnitus. The Veteran's active duty service was that of an artillery officer. He has reported that he then served as a Fire Support Officer and Safety Officer on the gun line, where he was exposed to excessive military noise exposure primarily caused by the 105 millimeter howitzer. He testified in June 2012 that he was not provided hearing protection while performing these duties. 

The Veteran's description of his duties is consistent with the types and circumstances of his service as shown by such veteran's service record and the Board finds that during active duty service, he was exposed to acoustic trauma by gunfire. 38 U.S.C.A. § 1154(a) (West 2002).

Having found both diagnoses of the claimed disorder and in-service events does not end this inquiry. Remaining for consideration is the question of whether these disorders were caused or aggravated by active military service - that is, whether the Veteran sustained such disorders as a result of his active military duty from September 1958 to September 1960, as his period of service with the U.S. Army Reserve or National Guard is not relevant.

The medical evidence of record is not sufficient to address this question. In June 2010, the Veteran underwent a VA audiological examination.  The audiologist noted that the Veteran had normal hearing sensitivity at the time of his entrance and separation hearing exams; however he served for "a couple of years in the active reserves."  The audiologist observed that the latest service treatment records available were the Whispered Voice and Spoken Voice tests administered in November 1963; however, the audiologist did not consider either of those tests to be an accurate assessment of high frequency hearing sensitivity, and opined that the Veteran's bilateral hearing loss and tinnitus were as likely as not initiated by his military noise exposure and aggravated by age.  

An addendum opinion was provided in July 2010, in which the same audiologist noted that the Veteran had normal hearing sensitivity in both ears upon being released from his active duty service in 1960, and opined that the Veteran's current hearing loss and tinnitus are less likely than not related to his military noise exposure.  This rationale is inadequate because the Court has held that even when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time (see 38 C.F.R. § 3.385), he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160.  Also, the audiologist failed to explain the conflicting findings of the June 2010 and July 2010 reports.  Thus, a clarifying medical opinion is necessary to adequately address the etiology of the Veteran's bilateral hearing loss and tinnitus.  

In August 2012, the Veteran submitted an opinion authored by Brandy Tacia, DO, employed by an Ear, Nose, Throat and Allergy medical practice. Dr. Tacia stated that the Veteran had four audiograms since 2005, resulting in minimal changes. She opined that this pattern was "most likely a direct result of (the Veteran's) military service," and cited his 13 months of active duty in Korea. However, she did not mention whether she reviewed the Veteran's service medical records (mentioned below). 

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation.  Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); and Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  

 

Accordingly, because the medical evidence is not sufficient to adjudicate this matter, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  

Specifically, the Veteran should be afforded the opportunity to submit additional records from the private ear, nose and throat specialist, "Dr. Tacia," who provided a medical opinion in August 2012 in support of the claim, as well as any supplemental statements of rationale and reasoning from "Dr. Tacia" that could be used to further explain the August 2012 opinion - in particular evidencing that she knew and considered the Veteran's accurate medical history from his ACTIVE military duty from September 1958 to September 1960.

The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  The RO/AMC must obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

2. After the above has been completed, the RO/AMC must cause the Veteran's claims file to be examined by a qualified Ear, Nose, and Throat physician, or one similarly qualified to express an opinion about the causes and development of hearing loss and tinnitus. If that examiner or the RO/AMC deems it otherwise necessary, the Veteran may be afforded a new examination by a similarly-qualified examiner. 

THE PURPOSE OF THE EXAMINATION IS TO DETERMINE WHETHER THE VETERAN HAS BILATERAL HEARING LOSS AND TINNITUS THAT HAD ITS ONSET OR WAS AGGRAVATED DURING ACTIVE SERVICE, OR MANIFESTED TO A COMPENSABLE DEGREE WITHIN ONE YEAR OF ACTIVE SERVICE, OR IS OTHERWISE RELATED TO ANY INCIDENT OF SERVICE.  

The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b) The examiner will be advised:

i) The purpose of the examination is to ascertain whether the Veteran has bilateral hearing loss and tinnitus as a result of any in-service incident.  The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.  

ii) THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO ACOUSTIC TRAUMA DURING THE PERIOD OF ACTIVE MILITARY DUTY FROM SEPTEMBER 1958 TO SEPTEMBER 1960. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  

iii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following evidence:|

i) The DD Form 214, Certificate of Release or Discharge from Active Duty, which indicates that the Veteran's military occupational specialty was as "Field Artillery Unit Commander;"

ii) A September 1958 entrance exam included the results of a Whisper Test and numerical audiometric test results.  A March 1960 annual exam included the results of a Whisper Test listed as "grossly normal" but no audiometric test results.  A July 1960 separation exam included the results of a Whisper test and audiometric test results showing "sweep audiogram 10db normal;" 

iii) A November 1963 NON-ACTIVE DUTY promotion examination for the Army Reserves included the results of a Whisper Test, but no audiometric test results; 

iv) PULHES profiles during and shortly before discharge from ACTIVE DUTY in March 1960 and July 1960 indicating that the Veteran was in a high state of physical fitness as to hearing;

v) PULHES profile 3 years after discharge from active duty, undertaken apparently during INACTIVE DUTY in November 1963 indicating that the Veteran was in a high state of physical fitness as to hearing;

vi) The Veteran's December 2009 claim for service connection for hearing loss and tinnitus wherein he stated that he served as a Fire Support Officer and Safety Officer on the gun line while in service, and wherein he claimed that he was exposed to excessive military noise exposure primarily caused by the 105 Howitzer.  He also stated that he has ringing in his ears.  

vii) The August 2010 Notice of Disagreement wherein the Veteran reported experiencing progressive worsening of his hearing since being exposed to artillery fire in the service, and wherein he argued that his post-service military occupation would have in no way caused any hearing loss or tinnitus.  

viii) The VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2011, wherein the Veteran reported that he was not ordered to wear hearing protection while serving in the military where he was exposed to extreme concussive noise from 105 Howitzer guns, and wherein he claimed that he would often come away from the gun line with temporary deafness and tinnitus.  

ix) The Veteran's hearing testimony wherein he reported that that he experienced observable hearing loss in service, and that it became a more noticeable problem in 1963.  

x) The private medical opinion of an ear, nose and throat specialist, "Dr. Tacia," received in August 2012, which contains an opinion that the pattern of hearing loss for the Veteran is most likely a direct result of his military service, and which notes that the Veteran served in Korea where he was exposed to multiple concussive insults.  

d) The examiner must consider the Veteran's reported history, and if there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

e) The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus began during active service, is related to any incident of service, or began within one year after discharge from active service.  In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's separation hearing test was "sweep audiogram 10db normal," hearing loss did or could have developed within one year of service, or developed later as a result of service.  The examiner may seek to obtain whatever medically relevant information necessary, including conducting any appropriate clinical tests and studies, and referencing any relevant medical treatises, etc., to provide the most thorough and complete response to the opinion requested.  

f) If possible, the examiner must explain the discrepancies between the June 2010 and July 2010 medical opinions.  

g) With regard to tinnitus, in providing the requested opinion in accordance with Training Letter 10-02 (March 2010), the examiner should discuss the medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.  

h) The examiner must provide a complete explanation rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  

3. After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC must readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



